Case 2:21-cv-03942-JAK-KS Document 22 Filed 07/20/21 Page 1 of 4 Page ID #:138



 1   FARHAD NOVIAN (SBN 118129)
     farhad@novianlaw.com
 2   MICHAEL O’BRIEN (SBN 277244)
 3   michaelo@novianlaw.com
     ALEXANDER BRENDON GURA (SBN 305096)
 4   gura@novianlaw.com
 5   NOVIAN & NOVIAN, LLP
     1801 Century Park East, Suite 1201
 6   Los Angeles, California 90067
 7   Telephone: (310) 553-1222
     Facsimile: (310) 553-0222
 8

 9   Attorneys for Plaintiff Triller Fight Club II LLC

10                        UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA

12   TRILLER FIGHT CLUB II LLC, a                  CASE NO.: 2:21-cv-03942-JAK-KS
13   Delaware limited liability company,
                                                   [PROPOSED] STIPULATED
14                Plaintiff,                       AGREEMENT FOR LEAVE TO
15                                                 FILE SECOND AMENDED
           vs.                                     COMPLAINT AND BRIEFING
16                                                 SCHEDULE FOR DEFENDANTS’
17   TED ENTERTAINMENT, INC., a                    MOTION TO DISMISS SECOND
     California corporation; ETHAN KLEIN,          AMENDED COMPLAINT
18   an individual; HILA KLEIN, an                 PURSUANT TO FED. R. CIV. P.
19   individual; and DOES 1-10,                    12(b)(6)
20                Defendants.                      Complaint Filed: May 10, 2021
21

22

23

24

25

26

27

28

                         [PROPOSED] STIPULATED AGREEMENT FOR LEAVE TO FILE
                         SECOND AMENDED COMPLAINT AND BRIEFING SCHEDULE
Case 2:21-cv-03942-JAK-KS Document 22 Filed 07/20/21 Page 2 of 4 Page ID #:139



 1         Pursuant to Federal Rule of Civil Procedure 15(a)(2) and Local Rule 7-1,
 2   Plaintiff Triller Fight Club II LLC (“Fight Club” or “Plaintiff”) and Defendants Ted
 3   Entertainment, Inc. (“TEI”), Ethan Klein, and Hila Klein (collectively, “Defendants)
 4   and proposed additional defendant Teddy Fresh, Inc. (“TFI”) (Defendants, TFI and
 5   Plaintiff are sometimes collectively referred to as the “Parties”), by their respective
 6   counsel, stipulate as follows:
 7         WHEREAS, on May 10, 2021, Plaintiff initiated the above-captioned action by
 8   filing a Complaint against “H3 Podcast, an unknown business entity.” ECF No. 1.
 9         WHEREAS, on May 21, 2021, pursuant to Federal Rule of Civil Procedure
10   15(a)(1)(A), Plaintiff filed a First Amended Complaint naming Defendants (the
11   “FAC”). ECF No. 10.
12         WHEREAS, pursuant to Local Rule 7-3, the Parties met and conferred in good
13   faith concerning the FAC, and, on July 12, 2021, Plaintiff sent to Defendants a
14   [Proposed] Second Amended Complaint (the “SAC”).
15         WHEREAS, the Parties have agreed that Plaintiff should be granted leave to file
16   the SAC on or before Friday, July 23, 2021.
17         WHEREAS, counsel for Defendants and TFI have agreed to accept service of
18   the SAC effective July 23, 2021.
19         WHEREAS, Defendants and TFI believe that the SAC is without merit.
20   Defendants’ and TFI’s agreement to permit Plaintiff to file the SAC is neither an
21   admission to or concession of any theory of liability or damages set out in the SAC.
22         WHEREAS, Defendants and TFI will file a motion to dismiss the SAC pursuant
23   to Federal Rule of Civil Procedure 12(b)(6) (the “Motion to Dismiss”).
24         WHEREAS, pursuant to Local Rule 7-3, on July 14, 2021, the Parties met and
25   conferred in good faith concerning the grounds for the Motion to Dismiss the SAC.
26         WHEREAS, the Parties agreed that Defendants and TFI shall on or before
27   September 6, 2021 file the Motion to Dismiss.
28
                                                 1
                         [PROPOSED] STIPULATED AGREEMENT FOR LEAVE TO FILE
                         SECOND AMENDED COMPLAINT AND BRIEFING SCHEDULE
Case 2:21-cv-03942-JAK-KS Document 22 Filed 07/20/21 Page 3 of 4 Page ID #:140



 1            WHEREAS, the Parties agreed that Plaintiff shall have 30 days after the filing
 2   of the Motion to Dismiss to file an opposition to the Motion to Dismiss (the
 3   “Opposition”).
 4            WHEREAS, the Parties agree that Defendants and TFI shall have 14 days after
 5   the filing of the Opposition to file a reply (the “Reply”).
 6            WHEREAS, the Parties agree that when Defendants and TFI file their Motion
 7   to Dismiss, they will notice it for a date set for at least thirty-five (35) days after the
 8   date by which the Reply brief is due under the timeframe set forth above.
 9            NOW, THEREFORE, it is hereby stipulated by and between the Parties and
10   their Counsel of Record and subject to the Court’s approval that:
11         1. Plaintiff shall file the SAC on or before Friday, July 23, 2021;
12         2. Defendants and TFI will be deemed served with the SAC effective July 23,
13            2021;
14         3. Defendants and TFI shall file the Motion to Dismiss on or before Monday,
15            September 6, 2021;
16         4. Plaintiff shall file the Opposition on or before thirty days after the filing of the
17            Motion to Dismiss;
18         5. Defendants and TFI shall file the Reply on or before fourteen days after the
19            Opposition is filed.
20         6. Defendants and TFI will notice the hearing on the Motion to Dismiss for a date
21            that falls at least thirty-five days after the filing of the Reply.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                    2
                            [PROPOSED] STIPULATED AGREEMENT FOR LEAVE TO FILE
                            SECOND AMENDED COMPLAINT AND BRIEFING SCHEDULE
Case 2:21-cv-03942-JAK-KS Document 22 Filed 07/20/21 Page 4 of 4 Page ID #:141



 1         IT IS SO STIPULATED.
 2
 3   Dated: July 20, 2021            NOVIAN & NOVIAN, LLP
                                     Attorneys at Law
 4
 5                                   By:    /s/ Farhad Novian
                                            FARHAD NOVIAN
 6                                          MICHAEL O’BRIEN
 7                                          ALEXANDER BRENDON GURA
 8                                    Attorneys for Plaintiff Triller Fight Club II LLC
 9
     Dated: July 20, 2021            LAW OFFICES OF LINCOLN BANDLOW
10
11                                   By:    /s/ Lincoln D. Bandlow
12                                          LINCOLN D. BANDLOW
                                            ROM BAR-NISSIM
13
14                                    Attorneys for Defendants Ted Entertainment, Inc.,
                                      Ethan Klein, and Hila Klein and proposed
15                                    additional defendant Teddy Fresh, Inc.
16
17                             CERTIFICATE OF SERVICE

18         I certify that all counsel of record who are deemed to have consented to

19   electronic service are being served with a true and correct copy of the above

20   document on July 20, 2021, via the Court’s CM/ECF system. Any other parties or

21   counsel of record will be served by regular and/or electronic mail.

22
     Dated: July 20, 2021            NOVIAN & NOVIAN, LLP
23                                   Attorneys at Law
24
                                     By:    /s/ Farhad Novian
25
                                            FARHAD NOVIAN
26                                          MICHAEL O’BRIEN
                                            ALEXANDER BRENDON GURA
27
28                                    Attorneys for Plaintiff Triller Fight Club II LLC
                                                3
                        [PROPOSED] STIPULATED AGREEMENT FOR LEAVE TO FILE
                        SECOND AMENDED COMPLAINT AND BRIEFING SCHEDULE
